Citation Nr: 1824804	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  13-08 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to nonservice-connected pension benefits. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Navy, with active duty service from September 1961 through September 1963.  The Veteran has additional periods of service, both active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA), with the United States Navy Reserves.  

In September 2010, the Veteran died.  The Appellant is his surviving spouse and the substitute-claimant in the present appeal. 

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  Jurisdiction of the appeal presently resides with the RO in Huntington, West Virginia (hereinafter Agency of Original Jurisdiction (AOJ)).

The Board has previously remanded the Appellant's claim.  In September 2015, the Board remanded the claim to the AOJ in order to schedule the Appellant for a hearing with a Veterans Law Judge.  Thereafter, in March 2017, the Appellant appeared and testified before the undersigned Veterans Law Judge.  See Stegall v. West, 11 Vet. App. 268 (1998).  Unfortunately, as will be discussed in greater detail below, the Board finds that another remand is required before a decision on the merits of the claim can be promulgated.  

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the delay, the Appellant's claim must be remanded before the Board is able to make a determination on the merits.  

The Board finds that the AOJ has not satisfied their duty to assist the Appellant in the development of her claim.  Briefly, the Appellant's claim for entitlement to nonservice-connected pension, in part, depends upon whether the evidence shows the late Veteran served during the Vietnam era. With regard to the Vietnam era, the period beginning on February 28, 1961, and ending on May 7, 1975, inclusive, is the established period of war in the case of a Veteran who actually served in the Republic of Vietnam during that period.  The period beginning August 5, 1964, and ending on May 7, 1975, inclusive, is the established period of war in all other cases.  38 C.F.R. § 3.2(f).  

Of record are the Veteran's Military Personnel records, which confirm his active duty service with the United States Navy, from September 1961 through September 1962.  Additionally, these records show the late Veteran served aboard the USS Valley Forge from May 16, 1962 through August 30, 1963.  The AOJ has previously requested all service records of the late Veteran which would show whether he had confirmed service inside the country of Vietnam during his active duty service.  The response received by the AOJ indicates that the Veteran served in the republic of Vietnam; however, the exact tour dates were unclear.   See e.g. March 2010 VA 21-3101 Request for Information.  

The Appellant has additionally submitted documents, from internet searches, which indicate that the USS Valley Forge served in the waters off Vietnam in 1962.  See Correspondence Dated January 2011 and April 2017.  Notably, these records indicate that the USS Valley Forge assisted with airlifting of Marines into the country of Laos in 1962.

In May 2017, the Appellant, through her representative, argued that the AOJ had failed its duty to assist by not obtaining the deck logs for the USS Valley Forge for the period May 14, 1962 through July 1962.  The Appellant argues that these records are relevant to the install appeal, as they may indicate the locations of the USS Valley Forge and any records of landing as the ship was transiting in and around Vietnam.  The Board agrees, and finds that on remand, the AOJ should contact the appropriate record repository in order to obtain the deck logs of the USS Valley Forge for the time period May 14, 1962 through July 30, 1962.  

Accordingly, the case is REMANDED for the following action:

1. Contact the National Personnel Records Center (NPRC) or any other relevant record repository in order to request the deck logs for the USS Valley Forge for the time period May 14, 1962 through July 30, 1962.  Any negative responses to a request for records should be associated with the claims file.  

In requesting the above records, the AOJ is directed to make as many requests as necessary or until the custodian states that no such records exist.  If the custodian requests that the searches be submitted in smaller time frames (i.e. 60 days), ensure that multiple search requests are made to cover the entire period for the records requested.  All efforts to obtain these records must be documented in the claims file. 

2.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the claim on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case ("SSOC") and allow the Appellant and her representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

